Citation Nr: 1810670	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for service-connected prostate cancer, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran had active service from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced the Veteran's rating for service-connected prostate cancer from 100 percent to 60 percent, with an effective date of February 1, 2015.

In November 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2014).


FINDING OF FACT

The Veteran's service-connected prostate cancer is shown to have been productive urinary incontinence, but not renal dysfunction with persistent edema and albuminuria with BUN at least 40 mg%; creatine at least 4 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for service-connected prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a rating in excess of 60 percent for service-connected prostate cancer.  During his hearing, held in November 2017, he testified that he has symptoms that include urinary leakage, the need to void seven to eight times per day, and that he must wear absorbent pads that require changing four to six times a day.  

In October 2011, the RO granted service connection for prostate cancer, evaluated as 100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  The RO assigned an effective date of June 7, 2011.  

In November 2013, the RO stated that the Veteran's rating for his prostate cancer would be reduced to 60 percent, effective November 1, 2014.  

In February 2014, the RO reduced the Veteran's rating to 60 percent, with an effective date of February 1, 2015.  

The Board notes that the RO has granted special monthly compensation for loss of a creative organ under 38 U.S.C. § 1114(k) (2014).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, a 100 percent rating is assignable for malignant neoplasms of the genitourinary system.  

The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

With regard to the history of the disability in issue, a VA report covering hospital treatment provided in April 2011 shows the following: the Veteran was noted to have a history of elevated PSA (prostate specific antigen).  Following a biopsy in September 2010, the Veteran elected for prostatectomy.  He underwent a radical retropubic prostatectomy, and was noted to have done very well from the procedure.  He was discharged three days after his admission.  

A VA prostate cancer disability benefits questionnaire (DBQ), dated in February 2013, shows that the Veteran was noted to have a history of prostatectomy in 2011.  He has voiding dysfunction, with urinary incontinence and leakage.  He requires absorbent material which must be changed more than four times per day.  He has an increase in urinary frequency, with a daytime voiding interval between two and three hours, and a nighttime awakening to void three to four times.  There was no obstructed voiding, and no history of recurrent symptomatic urinary tract or kidney infections.  There was no impact upon his ability to work.  The diagnosis was prostate cancer.  The examiner indicated that the status of his disease that it was in remission.  See 38 C.F.R. § 4.1.

The evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after April 2011.  The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in the disability rating of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction, and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i). 

The Veteran was notified of the RO's intent to reduce the 100 percent disability rating for the service-connected prostate cancer by rating action dated in March 2013, which was sent accompanied by a notice letter.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105 (e), (i) (2017).  In November 2013, he was notified of the RO's intent to reduce the 100 percent disability rating for the service-connected prostate cancer to 60 percent, with an effective date of February 1, 2014.  

In November 2014, he was notified of the RO's reduction of the 100 percent disability rating to 60 percent, effective February 1, 2015.   

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105 (e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105 (e) (2017).  The Veteran has not contended that these provisions were not complied with, or that he has had malignant neoplasms of the genitourinary system, or a local reoccurrence or metastasis, nor is there any medical evidence of record to show that he has had such manifestations of his prostate cancer since his surgery in April 2011.  Therefore, the RO's reduction of his 100 percent rating was proper.

The next issue is whether the Veteran is shown to have met the criteria for a rating in excess of 60 percent.

Under 38 C.F.R. § 4.115a, in evaluating voiding dysfunction, rate particular condition as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: 

With regard to the criteria for voiding dysfunction, the 60 percent rating is the maximum rating provided.

With regard to renal dysfunction, a 80 percent rating is warranted for: Renal dysfunction when it results in persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatine 4 to 8 mg%, or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

DC 7528 makes it clear that although a veteran may have residuals of prostate cancer, residuals alone cannot serve as a basis for a 100 percent evaluation for prostate cancer.

VA progress notes include several reports which note that the Veteran was wearing four to eight diapers per day, depending on his activity.  He was voiding with a strong stream.  See e.g, reports, dated in January and May of 2013, November 2014, May 2015.  Laboratory results, dated in October 2014, and November 2015, show that creatine was within normal limits.  A July 2015 report notes that kidney function was within normal limits.  A January 2017 report notes that the Veteran has moderate stress incontinence and that he uses four to five pull-up diapers daily.  

The Board finds that the claim must be denied.  Although the Veteran has residuals of prostate cancer, a rating in excess of 60 percent is not warranted.  There is no evidence to show that the Veteran has renal dysfunction with persistent edema and albuminuria with BUN at least 40 mg%, creatine at least 4 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Accordingly, as the evidence is insufficient to show that the criteria for a rating in excess of 60 percent have been met for the Veteran's service-connected prostate cancer at any time during the rating period on appeal, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned rating of 60 percent.


Although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disability in issue.  A June 2016 VA progress note shows that he reported that he was self-employed in carpentry and construction.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has considered the Veteran's statements that he should be entitled to an increased rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to report his right knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examination also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination.  He also testified at a Board hearing.


ORDER

A rating in excess of 60 percent for service-connected prostate cancer is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


